EXECUTION VERSION

EXHIBIT (10.9)

SECURITIES PURCHASE AGREEMENT

     This SECURITIES PURCHASE AGREEMENT, dated as of May 21, 2009 (this
“Agreement”), is by and between Albany International Corp., a corporation
organized under the laws of Delaware (the “Company”), and Citadel Equity Fund
Ltd., a company organized under the laws of the Cayman Islands (the
“Noteholder”).

     WHEREAS, the Noteholder is the beneficial owner of $40,000,000 in aggregate
principal amount of the Company’s 2.25% Convertible Senior Notes Due 2026 (the
“Convertible Notes”);

     WHEREAS, the Noteholder has requested that the Company exchange certain
principal amounts of the Convertible Notes beneficially owned by the Noteholder
for (i) equal aggregate principal amounts of the Company’s 2.25% Senior Notes
due 2026 (the “Securities”) plus (ii) cash in the amount of $7.50 per $1,000
principal amount of Convertible Notes delivered for exchange available from cash
on hand at the Company plus (iii) accrued but unpaid interest on the Convertible
Notes delivered for exchange (each such transaction, an “Exchange”); and

     WHEREAS, on each of the First Closing Date and the Second Closing Date,
immediately following each Exchange, the Noteholder desires to sell, and the
Company desires to purchase, upon the terms and subject to the conditions set
forth in this Agreement, $20,000,000 in aggregate principal amount of the
Securities beneficially owned by the Noteholder for certain purchase prices per
Security set forth below, which purchase prices will be paid from cash on hand
and/or a borrowing under the Company’s Revolving Credit Facility (as defined
below) (each such transaction, a “Repurchase”).

     NOW, THEREFORE, in consideration of the foregoing and the covenants,
agreements and warranties contained herein, the sufficiency of which as
consideration is hereby acknowledged, the parties agree as follows:

1. Definitions. When used herein, the following terms shall have the indicated
meanings:

     “Encumbrance” means any pledge, hypothecation, assignment, lien,
restriction, charge, claim, security interest, option, preference, priority or
other preferential arrangement of any kind or nature whatsoever.

     “Exchange Agreement” means the Exchange Agreement dated as of the date
hereof by and between the Company and the Noteholder.

     “First Closing Date” means July 1, 2009, or such other date as the parties
may mutually agree upon in writing.

     “Purchase Price” means in respect of (i) the Securities purchased on the
First Closing Date, an amount equal to $622.50 per $1,000 principal amount of
Securities purchased on such date and (ii) the Securities purchased on the
Second Closing Date (as defined below), an amount equal to $647.50 per $1,000
principal amount of the Securities purchased on such date.

--------------------------------------------------------------------------------



     “Revolving Credit Facility” means the credit facility established by the
$460,000,000 Five-Year Revolving Credit Facility Agreement, dated as of April
14, 2006, among the Company, the lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and J.P. Morgan Europe Limited, as London Agent,
as amended from time to time.

     “Second Closing Date” means October 1, 2009, or such other date as the
parties may mutually agree upon in writing.

2. Sale and Purchase. (a) Upon the terms and subject to the conditions of this
Agreement, on each of the First Closing Date and the Second Closing Date (each
such date, a “Closing Date”), the Noteholder shall sell to the Company free and
clear of any and all Encumbrances, and the Company shall purchase from the
Noteholder, $20,000,000 in aggregate principal amount of the Securities held by
the Noteholder.

(b) Subject to the satisfaction or waiver of the conditions contained in this
Agreement, the transactions contemplated by this Agreement shall occur at 10:00
a.m. (New York City time) on each Closing Date.

(c) On each Closing Date, the Company shall pay the Purchase Price to the
Noteholder by wire transfer of immediately available funds to the following bank
account (or to such other account as the Noteholder shall indicate to the
Company in writing no less than three (3) business days before the relevant
Closing Date):

           Account Name: Citadel Equity Fund   Bank: Bank of New York  
Attention: Joe Franklin   Account Number: 8900-472-545   ABA Number: 021000018

against delivery of the Securities by the Noteholder to the Company for
cancellation.

3.      Representations and Warranties of the Noteholder. The Noteholder hereby
represents and warrants on the date hereof:  

(a)      Organization; Requisite Authority. The Noteholder is a company duly
organized, validly existing and in good standing under the laws of the Cayman
Islands. The Noteholder has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.   (b)     
Authorization; No Breach. The execution, delivery and performance of this
Agreement have been duly authorized by the Noteholder. This Agreement, when
executed and delivered by the Noteholder in accordance with the terms hereof,
shall constitute a valid, binding and enforceable obligation of the Noteholder.
The execution of this Agreement by the Noteholder and the consummation by the
Noteholder of the transactions contemplated hereby do not and will not (i)
require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority or court, or body
or arbitrator having jurisdiction over the Noteholder; and (ii) constitute or
result in a breach, violation or

2

--------------------------------------------------------------------------------



  default under any material note, bond, mortgage, deed, indenture, lien,
instrument, contract, agreement, lease or license, whether written or oral,
express or implied, or the Noteholder’s charter, bylaws or other organizational
document, or any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body having
jurisdiction over the Noteholder or cause the acceleration or termination of any
obligation or right of the Noteholder under any such document.   (c)     
Beneficial Ownership. The Noteholder is the beneficial owner of the aggregate
principal amount of the Securities set forth in Section 2(a), and such
Securities are owned free and clear of all Encumbrances (other than Encumbrances
that the Noteholder may have created in the ordinary course of its business in
connection with financing its holdings). There are no proceedings relating to
the Securities pending or, to the Noteholder’s knowledge, threatened before any
court, arbitrator or administrative or governmental body that would adversely
affect the Noteholder’s right to transfer the Securities to the Company and the
Securities will be transferred to the Company, free and clear of any and all
Encumbrances.   (d)      Broker’s Fees. Neither the Noteholder nor any person
acting on behalf of the Noteholder has retained or authorized any investment
banker, broker, finder or other intermediary to act on behalf of the Noteholder
or incurred any liability for any banker’s, broker’s or finder’s fees or
commissions in connection with the transactions contemplated by this Agreement.
  (e)      Qualified Institutional Buyer. The Noteholder holds the Securities
for its own account and it is a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”). The Noteholder has not communicated with and will not
communicate with any person in connection with the transactions contemplated by
this Agreement and the Exchange Agreement. The Noteholder is a sophisticated
institutional investor and has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
Exchange and an investment in the Securities.   (f)      Reporting Obligations.
The Noteholder has no obligation to, and will not, report the sale of the
Securities to the Company in a manner that would result in contemporaneous
public disclosure of the transactions contemplated by this Agreement.  

4.      Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof:  

(a)      Organization; Requisite Authority. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company possesses all requisite power and authority necessary to
enter into this Agreement and to consummate the transactions contemplated by
this Agreement, to own and operate its properties, and to conduct its business
as described in the Company’s statements, reports, schedules, forms and other
documents filed by the Company with the Securities and Exchange Commission (the
“SEC”) since January 1, 2008 (the “SEC Documents”) and as now being conducted.

3

--------------------------------------------------------------------------------



(b)      Authorization; No Breach. The execution, delivery and performance of
this Agreement have been duly authorized by the Company. This Agreement, when
executed and delivered by the Company in accordance with the terms hereof, shall
constitute a valid, binding and enforceable obligation of the Company. The
execution of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby do not and will not (i) require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Company; and (ii) constitute or result in a breach,
violation or default under any material note, bond, mortgage, deed, indenture,
lien, instrument, contract, agreement, lease or license, whether written or
oral, express or implied, or with the Company’s charter, by-laws or other
organizational document, or any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
having jurisdiction over the Company or cause the acceleration or termination of
any obligation or right of the Company under any such document.   (c)     
Reports and Financial Statements. The Company has filed all reports on Form
10-K, Form 10-Q, Form 8-K and all other reports required to be filed with the
SEC pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), since January 1, 2008, and all such filings, as may have been amended,
complied in all material respects with the Exchange Act and the rules and
regulations promulgated thereunder as of the date filed with the SEC or amended,
as the case may be. None of the SEC Documents, as of their respective dates (as
amended through the date hereof), contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.   (d)      Broker’s Fees. Neither the
Company nor any person acting on behalf of the Company has retained or
authorized any investment banker, broker, finder or other intermediary to act on
behalf of the Company or incurred any liability for any banker’s, broker’s or
finder’s fees or commissions in connection with the transactions contemplated by
this Agreement.  

5.      Conditions Precedent to Obligations of the Company. The obligations of
the Company are subject to the satisfaction of the following conditions
precedent:  

(a)      The representations and warranties of the Noteholder contained herein
shall be true and correct as of each Closing Date as if made on each Closing
Date.   (b)      The Noteholder shall have complied with all of its covenants
and agreements contained herein to be performed by it on or prior to each
Closing Date.   (c)      An Exchange under the Exchange Agreement shall have
occurred and the Repurchase of the Securities issued under such Exchange shall
not have occurred.  

6.      Conditions Precedent to Obligations of the Noteholder. The obligations
of the Noteholder are subject to the satisfaction of the following conditions
precedent:

4

--------------------------------------------------------------------------------



(a)      The representations and warranties of the Company contained herein
shall be true and correct as of each Closing Date as if made on each Closing
Date.   (b)      The Company shall have complied with all of its covenants and
agreements contained herein to be performed by it on or prior to each Closing
Date.   (c)      An Exchange under the Exchange Agreement shall have occurred
and the Repurchase of the Securities issued under such Exchange shall not have
occurred.  

7.      Disclosure. The Company shall disclose to the public generally, no later
than four business days immediately following the date of this Agreement, such
of the Confidential Information as is necessary to permit the Noteholder
(including its affiliates and representatives) to purchase and sell (without
contravening applicable securities or other law) any securities of the Company.
For purposes of this Section 7, “Confidential Information” shall mean any
non-public information that the Company or any of its representatives may have
furnished to the Noteholder (including its affiliates and representatives), in
either case whether oral, written, electronic or in some other form, including –
without limitation – the existence of the transactions contemplated by this
Agreement and the Exchange Agreement. In the event of the failure of the Company
to make the disclosure contemplated by the first sentence of this Section 7, the
Noteholder shall be authorized to make any such disclosure.   8.     
Termination. In the event the Exchange Agreement is terminated pursuant to the
terms thereof, or the First Closing Date hereunder has not occurred for any
other reason by July 10, 2009, or the First Closing Date and the Second Closing
Date hereunder have not occurred for any other reason by October 10, 2009,
either party may terminate this Agreement by notice to the other party,
provided, however, that the party seeking to terminate this Agreement pursuant
to this Section 8 shall not have such right if its failure to (i) fulfill any
obligation under this Agreement or the Exchange Agreement, or (ii) act in good
faith has been a significant cause of, or resulted in, the failure of the
transactions contemplated by this Agreement or the Exchange Agreement to have
occurred by such date.   9.      Miscellaneous.  

(a)      Further Assurances. In case at any time after each Closing Date any
further action is necessary or desirable to carry out the purposes of this
Agreement or the transactions contemplated hereby, each of the parties will take
such further action (including the execution and delivery of such further
instruments and documents) as any other party may reasonably request.   (b)     
Severability. If any provision of this Agreement shall be held invalid, illegal
or unenforceable, the validity, legality and enforceability of the other
provisions hereof shall not be affected thereby.   (c)      Counterparts. This
Agreement may be executed in any number of counterparts (including by facsimile
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

5

--------------------------------------------------------------------------------



(d)      Descriptive Headings; Interpretation. The headings and captions used in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.   (e)      Entire Agreement.
This Agreement and the agreements and documents referred to herein contain the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
whether written or oral, relating to such subject matter in any way.   (f)     
Amendment, Waiver. This Agreement may be amended, modified or supplemented but
only in a writing signed by the Noteholder and the Company. No waiver of any of
the provisions or conditions of this Agreement or any of the rights of a party
hereto shall be effective or binding unless such waiver shall be in writing and
signed by the party claimed to have given or consented thereto.   (g)     
Expenses. Each party hereto will bear its own expenses in connection with the
transactions contemplated hereby.   (h)      Notices. Any notice, request,
instruction or other document to be given hereunder by a party hereto shall be
in writing and shall be deemed to have been given, (a) when received if given in
person or by a courier or a courier service or (b) on the date of transmission
if sent by electronic transmission:  

                       (a)      If to the Noteholder, addressed as follows:    
    Citadel Solutions LLC
131 S. Dearborn Street
Chicago, IL 60603
Attention: Kevin Newstead
Telephone: 312-443-5497
Facsimile: 312-267-7764       (b)      If to the Company, addressed as follows:
        Albany International Corp.
1373 Broadway
Menands, NY 12204
Attention: Charles J. Silva, Jr.
Telephone: 518-445-2277
Facsimile: 518-447-6575

or to such other person or address as a party hereto may designate for itself by
notice given as herein provided.

(i)      APPLICABLE LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS ENTERED

6

--------------------------------------------------------------------------------



  INTO AND TO BE PERFORMED IN SUCH STATE. THE PARTIES HERETO AGREE TO WAIVE ANY
RIGHT TO TRIAL BY JURY IN ANY DISPUTE ARISING FROM OR RELATED TO THIS AGREEMENT.
  (j)      Submission to Jurisdiction. Each party agrees that any suit, action
or proceeding brought by it against the other party arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted in any
state or federal court in The City of New York, New York, and waives any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding.   (k)      Specific Performance. The
parties acknowledge that money damages will not be a sufficient remedy for
breach of this Agreement and that the parties hereto may obtain specific
performance or other injunctive relief, without the necessity of posting a bond
or security therefor.   (l)      No Construction Against Draftsperson. The
parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

[Remainder of page intentionally left blank]

7

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

ALBANY INTERNATIONAL CORP.     By: /s/ Michael C. Nahl

--------------------------------------------------------------------------------

Name: Michael C. Nahl
Title: Executive Vice President
          and Chief Financial Officer     CITADEL EQUITY FUND LTD.     By: /s/
Erica L. Tarpey

--------------------------------------------------------------------------------

Name: Erica L. Tarpey
Title: Authorized Signatory


     Signature Page
Purchase Agreement

--------------------------------------------------------------------------------